Citation Nr: 1739393	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-34 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 1, 2014. 

2. Propriety of a rating reduction for service-connected PTSD, from 70 percent to a noncompensable evaluation, effective December 1, 2014. 

3. Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1995 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri (RO), which denied the Veteran's claim for a rating increase above 70 percent for PTSD and a TDIU.  During the pendency of the appeal, the RO considered pertinent clinical evidence added to the record and, in February 2014, proposed to reduce the 70 percent rating for PTSD to a noncompensable rating.  By rating decision dated in September 2014, this reduction was implemented, effective December 1, 2014.  Accordingly, the issues now before the Board are entitlement to a rating in excess of 70 percent for PTSD prior to December 1, 2014; propriety of a rating reduction from 70 percent to a noncompensable evaluation for PTSD, effective December 1, 2014; and entitlement to a TDIU.

This case was previously before the Board in July 2015 when it was remanded for additional development.  It has returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Sustained improvement of the Veteran's service-connected PTSD has not been shown.

2.  The Veteran's PTSD does not result in total occupational and social impairment

3.  The Veteran's PTSD precludes him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The reduction in the disability evaluation for PTSD was not proper; and, the criteria for a restoration to 70 percent from December 1, 2014 have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.130, Diagnostic Code 9411 (2016).

2. The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

3. The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The  Board remanded these claims in July 2015 for additional development, including to obtain additional treatment records and an updated examination.  In response to the remand directives, the Veteran was afforded an updated examination in December 2016.  The additional VA treatment records were associated with the claims file.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II. Propriety of PTSD Rating Reduction

By history, the Veteran's service records indicate that during active duty, he was involved in a serious but non-fatal motor vehicle accident in September 1999.  He was discharged from military service in February 2000.  He filed his original claim for service connection for PTSD in December 2010.  Based on the findings presented in the report of a January 2012 VA psychiatric examination, which included a diagnosis of PTSD linked to the verified in-service stressor of a motor vehicle accident, by rating decision dated in March 2012, the Veteran was awarded service connection for PTSD.   A 70 percent evaluation was assigned.

In July 2012, the Veteran submitted an application for an increased rating for his PTSD.   Pursuant to his claim, he was examined by a VA psychiatrist in December 2013, who reviewed the Veteran's pertinent history contained in his claims file and directly interviewed the claimant.  Based on this, the VA psychiatrist determined that the Veteran presented a very inconsistent, contradictory, and dubious account of his personal and psychiatric history, including a questionable history of treatment for attention deficit and hyperactivity disorder (ADHD), and that he was a malingerer whose apparent motivation was for secondary gain, including obtaining amphetamine-based medication prescribed for treatment of ADHD.  The psychiatrist determined that the Veteran did not present valid signs and symptoms to support the Axis I diagnoses of PTSD, major depressive disorder, or ADHD.  The examiner also expressed doubt regarding the validity of these diagnoses as they appeared in the Veteran's clinical history and diagnosed him on Axis I with stimulant use disorder.  The examining psychiatrist opined that there was no evidence that the diagnosis of stimulant use disorder was related to the Veteran's military service.  

An earlier August 2013 VA examination had diagnosed major depressive disorder and anxiety disorder.  The examiner described the Veteran's psychiatric diagnoses as being subthreshold PTSD.  However, it was intimated that the existing depressive and anxiety disorders were related to his active service.

Based on the above, the RO proposed reducing the Veteran's PTSD rating to a noncompensable rating in February 2014.  He was notified of this proposal and his right to appear for a hearing and to submit additional evidence in the next 60 days.  In a September 2014 rating decision, the RO reduced the Veteran's evaluation to zero percent effective December 1, 2014.

There are particularized procedural notice requirements which apply to reductions in rating under 38 C.F.R. § 3.105 (e), which were properly met.  See Brown v. Brown, 5 Vet. App. 413, 418   (1993). The Board turns to the merits of this case, and the substantive grounds for consideration of the claim.

Under VA law, disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1. 

Where, as in this case, a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there are changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  An examination less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  

When encountering a change of diagnosis VA will exercise caution in determining whether this change in diagnosis represents no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability. 38 C.F.R. § 3.344 (a). 

Moreover, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344 (b).

A VA rating reduction must be based upon review of the entire history of the veteran's disability, reconciling any contrary findings into a consistent picture. 38 C.F.R. § 4.2.  VA must then consider whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  In any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 420-21 (1993). 

To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107 (b) as required. See Brown, 5 Vet. App. 
 at 420-21; Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

Medical records obtained and associated with the Veteran's claims file during the pendency of the appeal include VA and Social Security Administration records and contemporaneous medical evidence that post-dates the December 2013 VA psychiatric examination discussed above.  These include a December 2014 statement and a January 2015 medical report from the Veteran's treating VA psychiatrist which, as relevant, presents current Axis I diagnoses of PTSD manifested by nightmares and flashbacks relating to his in-service motor vehicle accident in 1999, recurring major depression, episodic substance abuse disorder, and a history of ADHD.  Although the December 2014 statement and a January 2015 medical report do not include discussion of how the treating VA psychiatrist arrived at his diagnostic assessments and conclusions, these nevertheless directly and entirely contradict the Axis I findings presented by the VA psychiatrist who examined the Veteran in December 2013. 

During a December 2016 VA examination, the examiner again found that the Veteran does not meet the criteria for PTSD.  The examiner stated that the Veteran's symptoms were consistent with cannabis use disorder.  The examiner placed significant stock in the findings made in the December 2013 examination.  There was no discussion with respect to the earlier diagnoses of PTSD.

In August 2017, the Veteran's treating therapist reported that the Veteran continued to receive treatment for PTSD and was currently flagged as high risk for suicide at the VA Medical Center.  She noted that the Veteran struggles with maintaining relationships, his apartment, and his personal hygiene and has overall poor life skills.  She further indicated that the Veteran uses isolation and alcohol to cope with his anxiety.  

Based on the above, the Board does not find that a reduction was proper as an improvement in a disability has not actually been shown.  The Board acknowledges that some VA examiners have questioned whether the Veteran suffers from PTSD.  An error in diagnosis has not been clearly established.  The examiners failed to address the diagnoses of PTSD throughout the Veteran's treatment records.  Further, as indicated, other examiners have diagnosed the Veteran as having subthreshold PTSD and have intimated that the carries alternate psychiatric diagnoses (depressive disorder and anxiety disorder) that are related to his active service.  More importantly, with respect to the examiners who have questioned the PTSD diagnosis, and focused on the Veteran's problems with drug and alcohol abuse, there was no discussion of whether that the Veteran's use of drugs and alcohol were related to his PTSD.  The Veteran's treating therapist suggested such a correlation.  In addition, following review of the Veteran's treatment history and observations of the Veteran, this care provider determined that the Veteran's PTSD symptoms cause great occupational and social impairment and make him a high risk for suicide.  

As doubt remains as to whether the Veteran's psychiatric disorder has improved, to include whether a diagnosis of PTSD is warranted, the Board finds the reduction was not proper.  The 70 percent evaluation for PTSD should be restored.  To this extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.31.

III. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).

The Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is presently in receipt of a 70 percent rating for PTSD under Diagnostic Code 9411.  Under that code, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

This appeal was transferred and docketed at the Board after August 4, 2014.  Therefore, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5) is for application.  38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093, 45099 (effective date provisions); 80 Fed. Reg. 53, 14308 (March 19, 2015) (adopting the final rule recognizing that the DSM-IV was rendered obsolete by the publication of the DSM-5 in May 2013).

During an August 2013 VA examination, the Veteran reported that he was living on a friend's farm where he had been for almost a year.  He stated that he initially moved there to care for the house while his friend was living elsewhere.  However, he indicated that he planned to move in with another friend in an apartment in the city.  The Veteran noted that he had friends and family he felt close to.  He also stated that he had grown a lot closer to his mother and father over the previous year.  

The Veteran's post service treatment records show that he was hospitalized in October 2013 with complaints of hearing voices and severe depression.  However, he was not observed to have any signs or symptoms of a major mental illness as noted in his history.  He was coherent, logical, appropriate, and did not have problems with focus or concentration.  

During a December 2013 VA examination, the Veteran reported losing his license in 2005 but stated that he is able to get rides from his friends and does not have difficulty getting places.  During the examination, the Veteran's eye contact was good, his speech regular, and his flow of thought was logical and goal directed.  He denied suicidal or homicidal ideations and hallucinations.  There was no evidence of delusions and his affect was described as cheerful.  He was also alert and oriented.   

In January 2014, the Veteran reported that he was depressed and still had flashbacks of the in-service accident.  He stated that he was compliant with his medications and that he spent Christmas with his parents and was able to see his children.  He had a flat affect and reported delusions/hallucinations manifested by voices telling him he is worthless.  He stated that he had on and off suicidal thoughts but had no plan.  He was alert and oriented with good concentration.  He was dressed casually with fair hygiene and grooming.  

In February 2014, he was removed from a high risk for suicide list.  He denied suicidal ideation and stated that he was working on a stable place to live but was currently living with a friend.  At his appointment, he was casually dressed with fair hygiene and grooming.  He was also calm, cooperative, and coherent with no thought disorder.  

In June 2014, the Veteran reported continued depression with no motivation, low mood, and feeling worthless.  He reported that he was still living in the same place with a friend and his housing was stable.  He was attending therapy groups.  He denied suicidal and homicidal thoughts at that time.  

In September 2014, he continued to reside with a friend and his grooming and hygiene were fair.  

A December 2016 VA examination indicated that the Veteran was not psychologically restricted from working.  Instead, the examiner stated that the Veteran's lack of employment was due to a lack of ambition and substance abuse. 

In August 2017, the Veteran's treating therapist reported that the Veteran continued to receive treatment for PTSD and was currently flagged as high risk for suicide at the VA Medical Center.  She noted that the Veteran struggles with maintaining relationships, his apartment, and his personal hygiene and has overall poor life skills.  She further indicated that the Veteran uses isolation and alcohol to cope with his anxiety.

The record does not demonstrate that the Veteran's PTSD has resulted in total social impairment required for a 100 percent disability rating.  It is noted throughout his history that he maintains friendships and a relationship with his parents.  He even indicated that he was able to get places by getting rides from friends and although he was considered homeless, he was able to find "stable" housing with friends.  

Further, and of significant import, the Veteran was regularly noted to have fair hygiene and be alert and oriented.  There was evidence of suicidality throughout the appeal period, but it did not rise to the level of "persistent" danger of hurting himself as he regularly denied a plan.  As the criteria for a 100 percent rating for PTSD is not established, the claim for an increased rating must be denied.
Additionally, there is no indication in the evidence of record that the Veteran's psychiatric symptomatology warranted other than a 70 percent disability rating throughout the appeal period.  The assignment of staged ratings is not warranted.  See Hart, 21 Vet. App. 505.

IV. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service connected condition and advancing age, which would justify a TDIU due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

During the appeal period, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  Accordingly, the Veteran meets the schedular requirements for a TDIU for the entire appeal period.  See 38 C.F.R. § 4.16(a)(2).  

The Board finds that the Veteran's service-connected PTSD renders him unable to obtain and maintain any form of gainful employment.  The record reflects that the Veteran completed high school.  During a January 2012 VA examination, he reported that he "barely" graduated and had approximately 20 hours of college credit.  After high school, he worked in a machine shop for 3 years prior to enlisting.  After the military, he worked in a cement plant for approximately 5 years but was laid off.  During the August 2013 VA examination, he stated that he had applied for about 10 jobs in the previous year but had not gotten any offers.    

In pertinent part, the VA examinations of record indicated PTSD symptoms of irritability, depression, anxiety, social isolation and withdrawal, suicidal ideation, sleep impairment, mood and motivational disturbances, and difficulty in establishing and maintaining effective work and social relationships.  In addition, multiple VA examinations indicated deficiencies in important areas of functioning, including work.  All these factors impact the Veteran's ability to work.  When considered in addition to his limited work history and skill set, the Board finds that the Veteran's PTSD would require significant accommodations.  

Based on the foregoing, the Board affords the Veteran the benefit of the doubt and finds that he is unable to obtain and maintain any form of substantially gainful employment due to his service-connected PTSD.  The criteria for TDIU have been met.  38 C.F.R. §§ 3.340, 4.16.




ORDER

A restoration of a 70 percent evaluation for PTSD as of December 1, 2014 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


